                                                                                   FILED
                                                                                   NOV 29 2018
                                                                                   Clerk, U.S Courts
                                                                                   District Of Montana
                    IN THE UNITED STATES DISTRICT COURT                             Missoula Division
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


    WAYNE DALE KELLBERG,
                                                         CV 18-176-M-DLC-JCL
                         Plaintiff,

    vs.                                                   ORDER

    FBI SUPERVISOR RICKY
    SHELBOURNE,

                         Defendant.

          United States Magistrate Judge Jeremiah C. Lynch entered his Order and

Findings and Recommendation on October 12, 2018, granting Plaintiff Wayne

Dale Kell berg's motion for leave to proceed in forma pauperis and recommending

that the Court dismiss Kellberg's complaint without leave to amend.             (Doc. 3.)

Kellberg failed to timely object to the Findings and Recommendations, 1 and so

waived the right to de novo review of the record.         28 U.S.C. § 636(b)(l).       This

Court reviews for clear error those findings and recommendations to which no

party objects.     See Thomas v. Arn, 474 U.S. 140, 149-53 (1985).           Clear error



1
  Kellberg filed a proposed amended complaint before the deadline for his objections. (Doc. 4.)
That document is considered within the court's discussion of whether Kellberg should be granted
leave to amend.
                                             -1-
exists if the Court is left with a "definite and firm conviction that a mistake has

been made."     Wash. Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017)

(citation omitted).

      Having reviewed the Findings and Recommendation (Doc. 4), the Court

finds no clear error in Judge Lynch's recommendation that this case be dismissed.

Kellberg alleges slander on the part of a federal government official acting in his

official capacity, and the United States has not waived sovereign immunity as to

slander.   28 U.S.C. § 2680(h).      Because the government cannot be sued without

its consent, Kell berg's complaint cannot survive.

      Nor does the Court find clear error in the recommendation to dismiss this

case with prejudice rather than to grant leave to amend.    The standard for

dismissal with prejudice is high: "[d]ismissal of a pro se complaint without leave to

amend is proper only if it is absolutely clear that the deficiencies of the complaint

could not be cured by amendment."        Wei/burg v. Shapiro, 488 F.3d 1202, 1205

(9th Cir. 2007).      However, the Court agrees with Judge Lynch that is met here.

As a matter of law, a claim for slander cannot be brought against the United States,

and Kellberg cannot plead around this clear legal principle.    Further, Kellberg

filed an amended complaint after the Findings and Recommendation were entered,

and the amended pleading does not correct the deficiencies identified by Judge

Lynch.
                                           -2-
      Accordingly, IT IS ORDERED that:

      (1) Judge Lynch's Findings and Recommendation (Doc. 3) are ADOPTED

IN FULL;

      (2) Kellberg's complaint is DISMISSED with PREJUDICE; and

      (3) The Clerk of Court shall close this case and enter judgment pursuant to

Federal Rule of Civil Procedure 58.

      DATED this    2..4'41.day ofNovember,



                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                       -3-
